Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a follow-up communication to an interview with Joaquin Hernandez on 12/9/2021.

The application has been amended with respect to claims submitted 11/5/2021 as follows: 

1.	(Currently Amended) A computer-implemented method of visualizing live workflows, comprising:
aggregating, by a processor from a database, Key Performance Indicator (KPI) datasets associated with a plurality of teams, each team comprising a plurality of jobs and each job comprising a KPI dataset;
obtaining a predefined service Level Agreement (SLA) value associated with each team for measuring each team workflow;
displaying, on a dashboard, the predefined SLA value and the KPI datasets associated with the plurality of teams; [[,]]
displaying each team workflow wherein each job is visualized as a bar on the dashboard along the column representing the time axis, the bar being displayed with a predefined color and a length of the job duration, and wherein a job starting time and a job ending time are indicated by a start and an end position of each team workflow bar along the time axis; and
displaying each team workflow at a plurality of dates along a row axis for evaluating a team workflow trend, 
wherein the predefined SLA value is visualized as a line crossing the team workflows of the plurality of teams across the [[a]] plurality of dates of the dashboard.

2.	(Original) The method of claim 1, wherein the KPI dataset associated with each job comprises a team name, a job identification, a job stating time, a job ending time, a job duration, a job status, and date.

3.	(Cancelled)

4.	(Original) The method of claim 1, wherein each team workflow status is identified to be one of “Completed”, “Failure”, “Pending”, and “Running”.

5.	(Original) The method of claim 1, wherein each team workflow status is visualized as a unique predefined mark on a top of the sequence of bars associated with the team.

6.	(Cancelled)

7.	(Original) The method of claim 1, wherein a team comprises at least one dependent job associated with at least one dependent team, and further comprising verifying a workflow failure of the team based on a KPI dataset of the dependent job.

8.	(Original) The method of claim 1, further comprising:

identifying failed jobs on the dashboard; and
optimizing the jobs based on the KPI datasets associated with the jobs.

9.	(Original) The method of claim 1, wherein the processor and the database are operated on a cloud-based service platform.

10.	(Currently Amended) A system of visualizing live workflows, the system comprising: at least one processor;
a computer program product containing executable instructions; and
a computer-readable non-transitory storage medium having the executable instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
aggregating, by the processor from a database, Key Performance Indicator (KPI) datasets associated with a plurality of teams, each team comprising a plurality of jobs and each job comprising a KPI dataset;
obtaining a predefined service Level Agreement (SLA) value associated with each team for measuring each team workflow; 
displaying, on a dashboard, the predefined SLA value and the KPI datasets associated with the plurality of teams,
displaying each team workflow wherein each job is visualized as a bar on the dashboard along the column representing the time axis, the bar being displayed with a predefined color and a length of the job duration, and wherein a job starting time and a job ending time are indicated by a start and an end position of each team workflow bar along the time axis; and
displaying each team workflow at a plurality of dates along a row axis for evaluating a team workflow trend, 
the [[a]] plurality of dates of the dashboard.

11.	(Original) The system of claim 10, wherein the KPI dataset associated with each job comprises a team name, a job identification, a job stating time, a job ending time, a job duration, a job status, and date.

12.	(Cancelled)

13.	(Original) The system of claim 10, wherein each team workflow status is identified to be one of “Completed”, “Failure”, “Pending”, and “Running”.

14.	(Original) The system of claim 10, wherein each team workflow status is visualized as a unique predefined mark on a top of the sequence of bars associated with the team.

15.	(Cancelled)

16.	(Original) The system of claim 10, wherein a team comprises at least one dependent job associated with at least one dependent team, and further comprising verifying a workflow failure of the team based on a KPI dataset of the dependent job.

17.	(Original) The system of claim 10, further comprising:
displaying workflows for all teams in an entire management ecosystem along columns;

optimizing the jobs based on the KPI datasets associated with the jobs.

18.	(Original) The system of claim 10, wherein the processor and the database are operated on a cloud-based service platform.

19.	(Currently Amended) A non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising:
aggregating, by a processor from a database, Key Performance Indicator (KPI) datasets associated with a plurality of teams, each team comprising a plurality of jobs and each job comprising a KPI dataset;
obtaining a predefined service Level Agreement (SLA) value associated with each team for measuring each team workflow; 
displaying, on a dashboard, the predefined SLA value and the KPI datasets associated with the plurality of teams; and
displaying each team workflow wherein each job is visualized as a bar on the dashboard along the column representing the time axis, the bar being displayed with a predefined color and a length of the job duration, and wherein a job starting time and a job ending time are indicated by a start and an end position of each team workflow bar along the time axis;
displaying each team workflow at a plurality of dates along a row axis for evaluating a team workflow trend, 
wherein the predefined SLA value is visualized as a line crossing the team workflows of the plurality of teams across the [[a]] plurality of dates of the dashboard.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175